Citation Nr: 0724186	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for status-post carcinoma 
of the prostate as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1947.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision.  In March 2007, the 
Board remanded the appeal.  The case has been advanced on the 
docket.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2.  The veteran's active service included a period of service 
in Operation CROSSROADS, assigned to the USS Pennsylvania, 
the USS Geneva, and the Ammunition Disposal Unit, with 
exposure to ionizing radiation from nuclear weapons testing.

3.  The Department of Defense's Defense Threat Reduction 
Agency has prepared radiation dosage estimates, and the case 
has been referred to VA's Under Secretary for Health, with 
resulting opinions from VA's Chief Public Health and 
Environmental Hazards Officer and the Director of VA's 
Compensation and Pension Service.

4.  The veteran was diagnosed with prostate cancer in 2001, 
that is, more than 50 years after service.

5.  The veteran's prostate cancer is not related to his 
active service, including his exposure to ionizing radiation.


CONCLUSION OF LAW

Status-post carcinoma of the prostate was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2002; a rating decision in 
January 2003; a statement of the case in July 2004; and a 
supplemental statement of the case in May 2007.  The May 2002 
RO letter preceded the initial RO adjudication (January 
2003), and it essentially complied with VA's notification 
duties, with an emphasis on evidentiary requirements for 
service connection claims based on exposure to ionizing 
radiation.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any notice sent prior to the RO's 
initial adjudication, that defect is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication here (the May 
2007 supplemental statement of the case).  

The May 2007 supplemental statement of the case also advised 
the veteran of the bases for assigning disability ratings and 
effective dates.  See Dingess/Hartman, supra.

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  VA has also obtained dose estimates of the 
veteran's radiation exposure and has followed all required 
procedures for developing opinions as to the possibility of a 
relationship between exposure to ionizing radiation and the 
veteran's prostate cancer.  Thus, VA satisfied both the 
notice and duty to assist provisions of the law.  The Board 
now turns to the merits of the claim.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  This determination is based 
on analysis of all the evidence of record and evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

The veteran seeks service connection for prostate cancer 
based on his participation in nuclear testing in Operation 
CROSSROADS and his involvement with the disposal of 
ammunition and equipment from involved vessels, as well as 
with the disposal of the vessels themselves.  He states that 
he was given radiation badges for only one out of the four 
months that he was involved in these activities.  He also 
states that he was given little or no protective gear in 
connection with these duties.  

On a VA authorization form, received in August 2003, the 
veteran reported having been treated for colon cancer.  
However, the records and the veteran's other statements 
indicate that he was actually diagnosed with and treated for 
prostate cancer.  

Records from Mercy Hospital and other medical providers 
reflect diagnosis of and treatment of prostate cancer from 
2001 to 2003.  

Generally, service connection for disability that is claimed 
to be attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  There are certain types 
of cancer that are presumptively service connected specific 
to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, certain "radiogenic diseases" 
may be service connected pursuant to 38 C.F.R. § 3.311.  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994), rev'g in part Combee v. Principi, 
4 Vet. App. 78 (1993).

Under the first method of service connection based on 
ionizing radiation exposure, a "radiation-exposed veteran" 
is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean, in 
pertinent part, onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki in Japan by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(d)(3).

In this case, in December 2002, the Defense Threat Reduction 
Agency (DTRA) indicated that historical records confirmed the 
veteran's presence at Operation CROSSROADS in July and August 
1946, when he was assigned to the USS Pennsylvania (BB 38), 
the USS Geneva (APA 86), and the Ammunition Disposal Unit.  

However, the veteran has not had one of the diseases 
enumerated in 38 C.F.R. § 3.309(d).  The diseases specific to 
"radiation-exposed veterans" are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; and (xv) cancer of the 
urinary tract; (xvi) bronchiolo-alveolar carcinoma; (xvii) 
cancer of the bone; (xviii) cancer of the brain; (xix) cancer 
of the colon; (x) cancer of the lung; (xxi) cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).  Prostate cancer is not 
among these enumerated diseases.  Therefore, service 
connection for prostate cancer is not warranted under this 
first method (that is, under 38 C.F.R. § 3.309(d)).

As for the second method of evaluating claims for service 
connection based on exposure to ionizing radiation, the 
relevant regulation is 38 C.F.R. § 3.311.  This regulation 
calls for the development of a dose assessment where it is 
established that a "radiogenic disease" first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

In this case, the veteran's prostate cancer is among the 
enumerated diseases under 38 C.F.R. § 3.311.  Pursuant to 38 
C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv).  Bone cancer become must become 
manifest within 30 years after exposure, and prostate cancer 
must become manifest 5 years or more after exposure.  38 
C.F.R. § 3.311(b)(5).  

The veteran's prostate cancer qualifies as a "radiogenic 
disease" under 38 C.F.R. § 3.311.  Thus, VA must follow the 
procedures for obtaining radiation dosage estimates and for 
review of the dosage estimates.  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  Then, all such records are forwarded to the Under 
Secretary for Health, who is responsible for preparation of a 
dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  In this case, 
VA obtained a dosage estimate from the appropriate Defense 
Department agency and referred the case to VA's Under 
Secretary for Health for proper review.  

Here, the Defense Threat Reduction Agency (DTRA) prepared 
both an initial radiation dosage estimate and a revised 
estimate.  In December 2002, the DTRA wrote as follows:

        A careful search of dosimetry data reveals a 
total recorded dose of 0.380 rem gamma for [the 
veteran].  A scientific dose reconstruction 
indicates that [the veteran] would have accrued an 
additional probable dose of 1.112 rem gamma.  [The 
veteran's] total dose of 1.492 rem (1.5 rounded) 
has an upper bound of 2.3 rem gamma.

        A scientific dose reconstruction titled 
Neutron Exposure for DOD Nuclear Test Personnel 
(DNA-TR-84-405) . . . indicates that, due to the 
distance of [the veteran's] unit from ground zero, 
he had virtually no potential for exposure to 
neutron radiation.

        A reconstruction report titled Low Level 
Intense Dose Screen - Oceanic Tests (DNA-TR-88-
260) . . . addresses internal exposure of 
participating units based on unit activities.  The 
application of the report's methodology indicates 
that his (50-year) committed dose equivalent to 
the prostate was less than 0.1 rem.  

According to a March 2006 DTRA memorandum, the revised dosage 
estimate was not significantly higher than the initial dosage 
estimate.  The revised estimate was as follows:

Total external gamma dose equivalent: 1.5 rem
Upper bound external gamma dose equivalent 
(revised): 3.4 rem

Total external neutron dose equivalent: 0.0 rem
Upper bound external neutron dose equivalent 
(revised): 0.0 rem

Upper bound committed dose equivalent of the 
prostate (revised): 0.3 rem

VA has also obtained opinions from VA's Chief Public Health 
and Environmental Hazards Officers.  In January 2003, the 
Chief stated that the sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low and not 
clearly established.   Based on the DTRA's initial dosage 
estimate, the Chief concluded that "it is unlikely that the 
veteran's prostate cancer can be attributed to exposure to 
ionizing radiation in service."  In May 2007, VA's Chief 
Public Health and Environmental Hazards Officer reiterated 
that the sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established.  The Chief also cited the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health that calculated a 99th 
percentile value for the probability of causation of 4.7 
percent.  The Chief then concluded that, based on the revised 
DTRA dosage estimate, "it is unlikely that the veteran's 
prostate cancer can be attributed to exposure to ionizing 
radiation in service."

VA's Director of Compensation and Pension Service has also 
reviewed the DTRA dosage estimates and the opinions of VA's 
Chief Public Health and Environmental Hazards Officers.  In 
May 2007, the Director of VA's Compensation and Pension 
Service opined "that there is no reasonable possibility that 
the veteran's prostate cancer is the result of his exposure 
to ionizing radiation during military service."  This 
mirrored the opinion of the Director in January 2003 based on 
the initial DTRA dosage estimate.  

The veteran has suggested that he was exposed to 
substantially more ionizing radiation in his participation in 
Operation CROSSROADS and the subsequent clean-up and disposal 
efforts.  However, he has not been able to produce any 
credible source suggesting that there is a "material 
difference" with the DTRA dosage estimates.  See 38 C.F.R. 
§ 3.311(a)(3).  Consequently, the only evidence of record 
pertaining to the particular radiation dosage estimates 
consists of the DTRA's two assessments (the initial and the 
revised estimates).  

Based on the DTRA dosage estimates and research studies, VA's 
Chief Public Health and Environmental Hazards Officer and the 
Director of VA's Compensation and Pension Service have 
concluded in separate memoranda that the veteran's prostate 
cancer is not related to his ionizing radiation exposure in 
connection with Operations CROSSROADS and related naval 
duties.  Thus, service connection is not warranted under the 
second method (that is, under 38 C.F.R. § 3.311).

The Board also notes that there is no competent evidence that 
might otherwise relate the appellant's claimed disabilities 
to his active service (that is, under the third method for 
establishing service connection in radiation-related cases).  
There is no competent  evidence, including among the 
veteran's prostate cancer treatment records of any 
relationship to service or to any ionizing radiation 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to render opinion on 
matters requiring knowledge of medical principles, such as 
diagnosis or etiology).  Thus, service connection is not 
warranted under the third method (that is, under 38 C.F.R. 
§ 3.303(d)).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 
(1993).

In sum, the evidence demonstrates that the veteran's prostate 
cancer was first manifested many years after service and is 
not related -- by operation of any legal presumption or any 
competent medical evidence - to the veteran's active service 
or to any ionizing radiation exposure during that service.  
Since the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for status-post carcinoma of the prostate 
as a result of exposure to ionizing radiation is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


